UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


JANET B. GRIFFIN,                          
                    Plaintiff-Appellant,
                 and
AEROLATOR SYSTEMS, INCORPORATED;
DEBORAH L. NESTER, in her official
capacity as Executrix of the Estate              No. 03-1093
of F. Brent Nester,
                           Plaintiffs,
                    v.
WILBUR F. POSTON,
               Defendant-Appellee.
                                           
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
                 Carl Horn, III, Magistrate Judge.
                         (CA-00-277-3-H)

                         Argued: May 6, 2004

                         Decided: July 22, 2004

   Before WILKINSON, KING, and DUNCAN, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                               COUNSEL

ARGUED: Dale Stuart Morrison, Charlotte, North Carolina, for
Appellant. Keith Brian Romich, ROMICH & ASSOCIATES, Atlanta,
2                          GRIFFIN v. POSTON
Georgia, for Appellee. ON BRIEF: Eric M. D. Zion, FISHER &
PHILLIPS, L.L.P., Atlanta, Georgia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Appellant Janet Griffin, the plaintiff in a civil action against Appel-
lee Wilbur Poston in which the parties alleged competing breach of
contract claims regarding a stock purchase agreement, appeals the
magistrate judge’s award of attorneys’ fees to Poston pursuant to a
provision in the underlying contract.1 Griffin alleges Poston was not
a prevailing party on his counterclaim under the contract and that the
extent of the award was unreasonable. For the following reasons, we
affirm.

                                    I.

   The complaint underlying this appeal arises from the souring of a
business arrangement between Aerolator Systems, Inc. ("ASI"), a
company owned by Griffin and Brent Nester, and Poston. Prior to
September 1, 1999, Poston had served for a number of years as head
of marketing and sales for ASI, a manufacturer and distributor of
commercial kitchen vents and stove hoods. Pursuant to an agreement
with ASI, Poston conducted all of his marketing and sales activities
through Poston Marketing, Inc. ("PMI"), his wholly-owned corpora-
tion. As Poston’s retirement neared, ASI negotiated to purchase PMI
in order to continue the business relationships Poston had developed
on ASI’s behalf. Toward that end, on September 1, 1999 Poston and
ASI entered into a Stock Purchase Agreement ("SPA") whereby ASI
    1
   The parties consented to the jurisdiction of a magistrate judge under
28 U.S.C. § 636(c)(2000).
                           GRIFFIN v. POSTON                          3
agreed to purchase all shares of PMI for $800,000, $500,000 to be
paid in cash and the remaining $300,000 to be paid by promissory
note. Pursuant to that agreement, the parties agreed that

      in the event of any breach of the terms of this Contract, the
      breaching party shall be responsible for the payment of the
      reasonable attorney’s fees and costs of the prevailing party
      in any action or proceeding arising from such breach.

J.A. 135.

   On May 2, 2002, Griffin, together with ASI and Deborah Nester2
("the plaintiffs"), filed suit against Poston in North Carolina state
court, alleging numerous claims for relief centered around Poston’s
alleged breach of the SPA’s terms. Poston removed the plaintiffs’
complaint to federal court pursuant to 28 U.S.C. § 1441 (2000) and
filed an answer that included a counterclaim alleging that the plain-
tiffs had breached the terms of the SPA. At the close of trial, the jury
returned an award of $43,000 for the plaintiffs as to their "wrongful
retention of commissions" claim only and resolved the parties’ com-
peting breach of contract claims regarding the SPA in Poston’s favor.

   Following trial, Poston filed a motion seeking attorneys’ fees pur-
suant to the SPA. The plaintiffs opposed Poston’s motion, arguing
that Poston was not a prevailing party and that the amount requested
by Poston was excessive, particularly because Poston’s counterclaim
was in the nature of a collection action and therefore should be
capped pursuant to a provision in the underlying promissory note and
Ga. Code Ann., § 13-1-11 (Michie 2003) (limiting an award of attor-
neys’ fees in an action to collect a debt "upon any note or other evi-
dence of indebtedness").

   The magistrate judge concluded that Poston was a prevailing party
under the SPA, but reduced the requested fees by (a) offsetting the
total award by an amount proportional to the jury’s award in the
plaintiffs’ favor and (b) applying the lower hourly rates claimed by
Poston’s local counsel in North Carolina to the hours invested by Pos-
  2
    Deborah Nester is the executor of Brent Nester’s estate and was sub-
stituted as a party for Brent Nester on October 4, 2002.
4                          GRIFFIN v. POSTON
ton’s primary counsel in Georgia. The plaintiffs moved for reconsid-
eration, reiterating that the counterclaim on which Poston prevailed
was in the nature of a collection action and therefore properly capped
by the limiting provision in the promissory note and § 13-1-11. The
magistrate judge denied the plaintiffs’ motion for reconsideration, and
this appeal followed; however, Nester and ASI subsequently with-
drew their appeals.

                                  II.

   This court reviews an award of attorneys’ fees for an abuse of dis-
cretion. Bass v. E.I. Dupont de Nemours & Co., 324 F.3d 761, 766
(4th Cir. 2003). However, we review de novo any underlying legal
conclusions, such as whether Poston was the prevailing party. See
Shaw v. Hunt, 154 F.3d 161, 164 (4th Cir. 1998). Having had the ben-
efit of the parties’ briefs and oral argument, and after careful consid-
eration of the record and the applicable law, we find no error in the
magistrate judge’s conclusion that Poston was a prevailing party
under the SPA or in calculating the amount of the award. Accord-
ingly, we affirm on the thorough and cogent reasoning of the magis-
trate judge, which we adopt as our own. See Nester v. Poston, No.
CA-00-277-3-H (W.D.N.C. Oct. 8, 2002; Dec. 12, 2002).

                                                           AFFIRMED